Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a pin conductor for a stator of an electric machine comprising 
a wire segment having first and second connector portions, first and second axial legs, and a crown portion, wherein the crown portion has an apex, formed at an intersection of a short arm that extends from the apex to the first axial leg and a long arm that extends from the apex to the second axial leg.
The applicant supportively illustrates the construction of the pin conductor with the offset apex, with one short leg and one long leg with respect to figures 3-6, compare to prior art construction in figures 7-9.  The examiner performed a reasonable search and did not discover the applicant’s claimed invention. 
Claims 2-5 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 6 is allowable for a stator for an electric machine of an electric vehicle comprising: 
a stator core defining a plurality of slots that are arrayed circumferentially around a central axis of the stator; and 
a plurality of pins, wherein each of the pins are joined together with adjacent pins in conductive paths for each AC power phase, wherein the pins have a first axial leg and a second axial leg that are received in two of the slots, wherein each of the first axial leg and second axial leg are joined together by a crown portion, the crown portion including a long arm and a short arm that are joined together at an apex that is radially and circumferentially offset to be closer to the second axial leg than the axial first leg.
Claim 6 is essentially the stator that includes a plurality of the allowable items of claim 1.  Claim 6 is allow for the reasons applied to claim 1, but distinguishing over claim 1 for further distinguishing subject matter.   Claim 6 is considered non-obvious with respect to the closest related prior art.
Claims 7-11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 12 is allowable for an electric machine having a plurality of AC power phases comprising: a rotor; a stator defining a plurality of slots; and a plurality of pins that are each joined together with a circumferentially adjacent pin to form a conductive path for each power phase, wherein the pins each have a first axial leg and a second axial leg that are each disposed in one of the plurality of slots, and wherein the first and second axial legs are joined by a crown portion of the pins, the crown portion includes a long arm and a short arm that are joined at an apex that is radially and circumferentially offset to be closer to the second axial leg than the first axial leg.
Claim 12 is allowable for the electric machine having a plurality of AC power phases comprising the allowable stator of claim 6, and further distinguishing subject matter   Claim 12 is considered non-obvious with respect to the closest related prior art. 
Claim 13-17 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 24, 2022